DETAILED ACTION
This Office Action is in response to the application filed on December 22, 2021.  This application claims priority to application 15/840,452 (now U.S. Patent 11,232,367) filed on December 13, 2017 and the provisional application 62/434,161, filed December 14, 2016.
Claims 21-40 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2022 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,232,367. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the ‘367 patent fully encompass the instant claims.
Instant Application 17/506,294
Patent 11,232,367
Claim 21:
An apparatus comprising at least one processor and at least one memory
coupled to the processor, wherein the processor is configured to at least:

receive, via a network, a datastream comprising a set of time-series data associated with an option data object;

determine a first forecasted performance level based at least in part on a portion of the
time-series data associated with a first period of time and a first decay rate;

receive, via the network, an indication of an event associated with the datastream
comprising an identification of a time at which a change in an operating parameter occurred;

based at least in part on receiving the indication of the event, determine a second decay
rate;

determine a second forecasted performance level based at least on applying the second decay rate to a portion of the time-series data associated with a time period prior to the time at which the change in the operating parameter occurred; and

determine, based on at least the first forecasted performance level and the second forecasted performance level, a ranking of the option data object.

Claim 1:
An apparatus comprising at least one processor and at least one memory coupled to the processor, wherein the processor is configured to at least:

receive, via a network, a datastream, wherein the datastream comprises a set of time-series data associated with a performance level of a system, wherein the system is associated
with an option data object, and wherein the option data object is associated with an option data
object source;

calculate a first forecasted performance level, wherein the calculation of the first
forecasted performance level is based at least in part on:

a portion of the time-series data associated with a predetermined period of time; and

a first decay rate associated with the set of time-series data;

receive, from the option data object source via the network, an indication of an event associated with the datastream, wherein the indication of the event comprises:

an identification of a change in an operating parameter of the system; and

an identification of a time at which the change in the operating parameter of the system occurred;

based at least in part on receiving the indication of the event associated with the datastream, determine a second decay rate associated with the set of time-series data; and

calculate a second forecasted performance level, wherein calculating the second
forecasted performance level comprises applying the second decay rate to a portion of the time-
series data, wherein the portion of the time-series data is associated with a time period prior to
the time at which the change in the operating parameter of the system occurred;

determine, based on at least the first forecasted performance level and the second forecasted performance level, a ranking of the option data object;

transmit, via the network to a user of a viewer system, a presentation of the option data object, wherein the presentation of the option data object includes one or more other option data objects, and wherein the presentation of the option data object presents the option data object and

the one or more other option data objects based on at least the ranking of the option data object.
22
2
23
3
24
4
25
5
26
6
27
7
Claim 28:
A computer program product comprising at least one non-transitory
computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code
instructions configured to:

receive, via a network, a datastream, comprising a set of time-series data associated with an option data object;

determine a first forecasted performance level based at least in part on a portion of the
time-series data associated with a first period of time and a first decay rate;

receive, via the network, an indication of an event associated with the datastream
comprising an identification of a time at which a change in an operating parameter occurred;

based at least in part on receiving the indication of the event, determine a second decay
rate;

determine a second forecasted performance level based at least on applying the second
decay rate to a portion of the time-series data associated with a time period prior to the time at
which the change in the operating parameter occurred; and

determine, based on at least the first forecasted performance level and the second
forecasted performance level, a ranking of the option data object.
Claim 8:
A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions configured to:

receive, via a network, a datastream, wherein the datastream comprises a set of time-series data associated with a performance level of a system, wherein the system is associated
with an option data object, and wherein the option data object is associated with an option data
object source;

calculate a first forecasted performance level, wherein the calculation of the first
forecasted performance level is based at least in part on:

a portion of the time-series data associated with a predetermined period of time; and

a first decay rate associated with the set of time-series data;

receive, from the option data object source via the network, an indication of an event associated with the datastream, wherein the indication of the event comprises:

an identification of a change in an operating parameter of the system; and

an identification of a time at which the change in the operating parameter of the system occurred;

based at least in part on receiving the indication of the event associated with the datastream, determine a second decay rate associated with the set of time-series data; and

calculate a second forecasted performance level, wherein calculating the second
forecasted performance level comprises applying the second decay rate to a portion of the time-
series data, wherein the portion of the time-series data is associated with a time period prior to
the time at which the change in the operating parameter of the system occurred;

determine, based on at least the first forecasted performance level and the second forecasted performance level, a ranking of the option data object;

transmit, via the network to a user of a viewer system, a presentation of the option data object, wherein the presentation of the option data object includes one or more other option data objects, and wherein the presentation of the option data object presents the option data object and

the one or more other option data objects based on at least the ranking of the option data object.
29
9
30
10
31
11
32
12
33
13
34
14
Claim 35:
A method for adjusting and modifying forecasted performance level, the
method comprising:

receiving, via a network, a datastream comprising a set of time-series data associated
with an option data object;

determining a first forecasted performance level based at least on a portion of the time-
series data associated with a first period of time and a first decay rate;

receiving, via the network, an indication of an event associated with the datastream
comprising an identification of a time at which a change in an operating parameter occurred;

based at least in part on receiving the indication of the event, determining a second decay
rate;

determining a second forecasted performance level based at least on applying the second
decay rate to a portion of the time-series data associated with a time period prior to the time at
which the change in the operating parameter occurred;

determining, based on at least the first forecasted performance level and the second
forecasted performance level, a ranking of the option data object.
Claim 15:
A method for adjusting and modifying forecasted performance level, the
method comprising:

receving, via a network, a datastream, wherein the datastream comprises a set of time-series data associated with a performance level of a system, wherein the system is associated with an option data object, and wherein the option data object is associated with an option data object source;

calculating a first forecasted performance level, wherein the calculation of the first
forecasted performance level is based at least in part on:

a portion of the time-series data associated with a predetermined period of time; and

a first decay rate associated with the set of time-series data;

receiving, from the option data object source via the network, an indication of an event associated with the datastream, wherein the indication of the event comprises:

an identification of a change in an operating parameter of the system; and

an identification of a time at which the change in the operating parameter of the system occurred;

based at least in part on receiving the indication of the event associated with the datastream, determine a second decay rate associated with the set of time-series data; and

calculating a second forecasted performance level, wherein calculating the second
forecasted performance level comprises applying the second decay rate to a portion of the time-
series data, wherein the portion of the time-series data is associated with a time period prior to
the time at which the change in the operating parameter of the system occurred;

determining, based on at least the first forecasted performance level and the second forecasted performance level, a ranking of the option data object;

transmitting, via the network to a user of a viewer system, a presentation of the option data object, wherein the presentation of the option data object includes one or more other option data objects, and wherein the presentation of the option data object presents the option data object and

the one or more other option data objects based on at least the ranking of the option data object.

36
16
37
17
38
18
39
19
40
20



Status - 35 USC § 101
Claims 21-40 are not rejected under 35 U.S.C. 101 for being directed to an abstract idea.  The claims improve the technical field of “systems and methods that allow for adjusting and modifying a forecasted performance level of a data object in an efficient manner,” as detailed in [0002] of the instant specification.  Additional improvements are detailed in paragraphs [0037]-[0038].  [0038] details the improved performance of an adjusted decay rate and the independent claims disclose determining a second (adjusted) decay rate to the set of time-series data.  MPEP 2106.05(a) notes:
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. … An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. 

Because the invention improves a technical field, the specification provides sufficient details such that one of ordinary skill would recognize the claimed invention as providing an improvement, and the specification identifies a technical problem and explains the technical improvement is expressed in the claims the claims are eligible.

Prior Art Status
The prior art of Lyon, Seeger, and Matsubara do not teach calculating a first forecasted performance level based on a portion of time-series data and a first decay rate, calculating a second forecasted performance level based on a second decay rate applied to a portion of time-series data associated with a time period prior to the time at which a change in the operating parameter of the system occurred, and determining a ranking of an option data object based on the first and second forecasted performance levels. 

Conclusion
8.	Claims 21-40 are rejected. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL T PELLETT/Primary Examiner, Art Unit 2121